Name: Commission Delegated Regulation (EU) No 1027/2014 of 25 July 2014 amending Annex I to Council Regulation (EC) No 1528/2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements, as amended by Regulation (EU) No 527/2013 of the European Parliament and of the Council as regards the exclusion of a number of countries from the list of regions or states which have concluded negotiations
 Type: Delegated Regulation
 Subject Matter: international trade;  international affairs;  tariff policy;  trade;  Africa;  European construction
 Date Published: nan

 30.9.2014 EN Official Journal of the European Union L 284/5 COMMISSION DELEGATED REGULATION (EU) No 1027/2014 of 25 July 2014 amending Annex I to Council Regulation (EC) No 1528/2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements, as amended by Regulation (EU) No 527/2013 of the European Parliament and of the Council as regards the exclusion of a number of countries from the list of regions or states which have concluded negotiations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (1), as amended by Regulation (EU) No 527/2013 of the European Parliament and of the Council of 21 May 2013 as regards the exclusion of a number of countries from the list of regions or states which have concluded negotiations (2), and in particular Articles 2a and 2b thereof, Whereas: (1) The list of beneficiary countries of the EU duty-free quota-free import regime is established by Annex I to Regulation (EC) No 1528/2007 (the Market Access Regulation). (2) Negotiations on the Economic Partnership Agreement (the Agreement) between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, were concluded on 17 December 2007. (3) Botswana, Cameroon, CÃ ´te d'Ivoire, Fiji, Ghana, Kenya, Namibia and Swaziland had not taken the necessary steps towards ratification of their respective Agreement. Consequently, in accordance with Article 2(3) of Regulation (EC) No 1528/2007, and in particular point (b) thereof, Annex I to that Regulation was amended by Regulation (EU) No 527/2013. Those countries ceased to be covered by the market access arrangement permitted under Regulation (EC) No 1528/2007, as from 1 October 2014. (4) The Commission is empowered to adopt delegated acts in accordance with Articles 2a and 2b of Regulation (EC) No 1528/2007 to amend Annex I to that Regulation by reinstating those countries which were removed pursuant to Regulation (EU) No 527/2013, as soon as those countries have taken the necessary steps towards ratification of their respective Agreements. (5) Cameroon has taken the necessary steps towards ratification of its Agreement and informed the depository of the agreement of this fact on 22 July 2014, HAS ADOPTED THIS REGULATION: Article 1 Reinstatement of a country into Annex I In Annex I to Regulation (EC) No 1528/2007 the following country is inserted: The Republic of Cameroon. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2014 For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 348, 31.12.2007, p. 1. (2) OJ L 165, 18.6.2013, p. 59.